DETAILED ACTION
This office action is in response to applicant’s RCE amendment filed on 07/15/2022, which has an effective filing date of 04/02/2020. Claims 1 and 12 have been amended.  Claims 1-3, 5-10, 12-14, 16-19, and 21-22 are pending and are directed towards system and method for A Synchronized Distributed Data Structure for Federated Machine Learning. This is a Notice of Allowability.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 07/15/2022 have been fully considered and are persuasive in view of the amended claims.  The rejections under AlA 35 U.S.C. 103 have been withdrawn.
Examiner’s Amendment
1.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with attorney Katherine Rubino, of registration number 76,990, on August 18, 2022. During the telephone interview, attorney Katherine Rubino has agreed and authorized the examiner to amend claim 12.
CLAIMS
2.         Replace following Claim:
12. (Currently Amended.) A method of implementing a synchronized distributed data structure for federated machine learning, the method comprising: 
receiving, by a computing device, an input from a remote device; 
parsing, by the computing device, the input to identify protected and non-protected data contained within the input using a language processing module, wherein using the language processing module further comprises: 
extracting one or more words from the input; and 
producing mathematical associations between the one or more words extracted; 
generating, by the computing device, an encrypted proof-linked assertion using the non- protected data; 
encrypting, by the computing device, the protected data; 
inserting, by the computing device, the encrypted proof-linked assertion into a hashed field of an immutable sequential data structure;Page 4 of 11 Caldwell Intellectual Property Law, LLC 
200 Clarendon St.retrieving, by the computing device, the input from at least one of the immutable sequential data structure and the encrypted data; 
generating, by the computing device, a record as a function of the input; 
performing, by the computing device, a first machine-learning process as a function of the input, wherein the first machine-learning process is configured to determine typical transaction values for a set of participants using training data correlating transaction parameters to transaction values; 
calculating an incentive for each participant type in a set of participants in a given transaction as a function of the typical transaction values; 
generating a sub-listing of the record as a function of contributions received from the set of participants as a function of the calculated incentive; 
storing the sub-listing of the record in the immutable sequential data structure;
receiving, by the computing device, a parameter list data input; 
analyzing, by the computing device, the parameter list data input to create fragments of the parameter list data input, wherein the fragments include a first fragment containing information on a drug, a second fragment containing information on a date the drug was filled at a pharmacy, and a third fragment containing information on a treatment the drug was utilized for; 
performing, by the computing device, a second machine-learning process as a function of the fragments of the parameter list data input; and 
generating, by the computing device, a second record utilizing the second machine- learning process.
Allowable Subject Matter
3.         Claims 1-3, 5-10, 12-14, 16-19, and 21-22 are allowed.
Examiner’s statement of reason of allowance
4.        The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a system and a method for A Synchronized Distributed Data Structure for Federated Machine Learning.  The prior art of record fail to teach or fairly suggest neither singly nor in combination a system and a method for A Synchronized Distributed Data Structure for Federated Machine Learning, in the manner and combinations recited in independent claims 1 and 12, and having the uniquely distinct features of:
“wherein the first machine-learning process is configured to determine typical transaction values for a set of participants using training data correlating transaction parameters to transaction values” 
“calculate an incentive for each participant type in a set of participants in a given transaction as a function of the typical transaction values” 
“generate a sub-listing of the record as a function of contributions received from the set of participants as a function of the calculated incentive”
            The closest prior art, Wang et al. (US Pub. 2020/0327250) filed on May 2, 2019, disclose secure exchange of health information among various stakeholders, including data owners or contributors, data requestors or miners, and medical providers, including hospitals, clinics, and research laboratories, where health information is exchanged using a decentralized system in order to perform research on aggregated contributor data, while maintaining contributor privacy; Carter et al. (US Pub. 2017/0228368) filed on Feb. 4, 2016, disclose parse text, presented in various forms of documents, to determine correlations between entities and concepts in the text, such as performing mathematical (e.g., statistical) models to discover statistical relationships using natural language processing (NLP); and Blackley et al. (US Pub. 2019/0198144) filed on Dec. 27, 2017, disclose identifies the alternative medicine, the date of the dispensing of the prescription at a pharmacy, and condition the alternative medicine is approved for from the list of formulary information, and employ machine learning to update the formulary information to identify approved medicines for a patient and record it in a blockchain.  The cited prior art does not teach or suggest, alone or in combination,
“wherein the first machine-learning process is configured to determine typical transaction values for a set of participants using training data correlating transaction parameters to transaction values” 
“calculate an incentive for each participant type in a set of participants in a given transaction as a function of the typical transaction values” 
“generate a sub-listing of the record as a function of contributions received from the set of participants as a function of the calculated incentive”, in combination with the other claimed limitations.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN H NGUYEN whose telephone number is (571)272-6443.  The examiner can normally be reached on Monday-Friday 8:30am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN HUU NGUYEN/Examiner, Art Unit 2492


/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492